UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4303


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AL-LAIN DELONT NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00034-RGD-FBS-1)


Submitted:   April 7, 2010                       Decided:   May 25, 2010


Before TRAXLER,   Chief   Judge,   and   SHEDD    and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Andrew A. Protogyrou, PROTOGYROU & RIGNEY, PLC, Norfolk,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Damian J. Hansen, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Al-lain Delont Norman of possession

with intent to distribute fifty or more grams of cocaine base,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(iii) (2006)

and 18 U.S.C. § 2 (2006) (“Count Two”); possession with intent

to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and

18 U.S.C. § 2 (“Count Three”); and maintaining a drug-involved

premises, in violation of 21 U.S.C. § 856(a)(1) (2006) and 18

U.S.C. § 2 (“Count Six”). 1       The district court sentenced Norman

to   concurrent    terms   of   life   imprisonment   on   Count    Two,   360

months on Count Three, and 240 months on Count Six.                On appeal,

Norman advances three contentions of error with respect to his

convictions. 2     For the reasons discussed below, we reject these

arguments and affirm the district court’s judgment.



              I.    Denial of Norman’s Motion to Suppress

           Norman first argues that the search warrant the police

obtained prior to his arrest was invalid, and thus that the

narcotics seized upon execution of the warrant should have been

      1
       The jury acquitted Norman of the three                other     counts
charged in the six-count superseding indictment.
      2
        Norman has filed several motions to file pro se
supplemental briefs.   As Norman is represented by counsel and
this appeal has not been submitted pursuant to Anders v.
California, 386 U.S. 738 (1967), we deny these motions.



                                       2
suppressed.          We review the district court’s factual findings

underlying     its     resolution      of    a    motion    to   suppress        for    clear

error   and    legal        determinations         de   novo.      United        States    v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

              In reviewing the validity of a search warrant, the

relevant      inquiry        is    whether,        under   the     totality        of     the

circumstances, the issuing judge had a substantial basis for

concluding         there    was    probable       cause    to    issue     the    warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983); Grossman, 400 F.3d

at 217.       When a warrant application is based on hearsay, the

issuing court must assess “the veracity and basis of knowledge

of persons supplying hearsay information” to determine “whether

there is a fair probability that contraband or evidence of a

crime will be found in a particular place.”                         United States v.

Servance, 394 F.3d 222, 229 (4th Cir.) (internal quotation marks

omitted), vacated on other grounds, 544 U.S. 1047 (2005).                                 “If

such a showing has been made by affidavit, the issuance of a

search warrant must be sustained on appeal.”                         Id.      This court

affords     “great         deference”       to     a    judicial     probable           cause

determination.         United States v. Hodge, 354 F.3d 305, 309 (4th

Cir. 2004).

              We     reject       Norman’s        contention      that     the     warrant

affidavit      was         legally   insufficient          because       it      contained

conclusory statements regarding the informant’s reliability and

                                              3
failed to demonstrate the veracity of the informant’s assertions

regarding Norman’s criminal activity.                    Corroboration of salient

facts    provided        by     the        informant,      Lamont        Malone,      amply

demonstrated Malone’s veracity.                   See Alabama v. White, 496 U.S.

325, 331-32 (1990); United States v. Lalor, 996 F.2d 1578, 1581

(4th Cir. 1993) (holding that, pursuant to Gates, confirmation

of “innocent details” provided by the informant, which included

the defendant’s “address, vehicle, and alias[,] gives credence

to the allegations of criminal activity”).

            The affidavit also established Malone’s reliability.

In   cooperating       with     the    police,      Malone      provided    information

about    his     own   criminal        actions.          The     Supreme     Court     has

instructed      that    this     is    highly      relevant      to   the    reliability

inquiry:       “[a]dmissions          of     crime,     like     admissions        against

proprietary interests, carry their own indicia of credibility —

sufficient at least to support a finding of probable cause to

search.”       United States v. Harris, 403 U.S. 573, 583 (1971).

Further,     Malone     spoke        with    the      police    in    person   and     was

identified by name in the warrant affidavit.                             This court has

explained      that    “the     circumstances          necessarily       surrounding     a

face-to-face       meeting           alone     provide         certain      indicia     of

credibility that are lacking when the warrant is based solely on

a    telephone    call        from    an     anonymous,        never-to-be-identified

informant.”      United States v. Perez, 393 F.3d 457, 464 (4th Cir.

                                              4
2004).          Lastly,      the    affidavit         reflected       the   investigating

officer’s       professional         opinion        that    Malone’s    information     was

“accurate and reliable.”

                Finally, the warrant affidavit demonstrated the basis

for the proffered information: Malone’s first-hand observations

of   Norman’s         criminal      activity        the    night   before    his    arrest.

Gates, 462 U.S. at 238; United States v. DeQuasie, 373 F.3d 509,

518 (4th Cir. 2004).               This type of first-hand, direct knowledge

is afforded greater credence than hearsay information.                                See,

e.g.,     Perez,      393    F.3d    at   462       (affirming     issuance    of    search

warrant that was based, in part, on informant’s statement that

established his first-hand knowledge of relevant facts).

                For    these   reasons,      we      affirm     the    district     court’s

denial of Norman’s motion to suppress. 3



          II.    Admission of Norman’s Prior Narcotics Conviction

                Norman      next    argues   the      district      court    should    have

excluded evidence of his 1998 felony conviction for possession

with intent to distribute cocaine.                        We review a district court’s

evidentiary rulings for an abuse of discretion.                             United States

v. Basham, 561 F.3d 302, 325 (4th Cir. 2009).                                An abuse of

      3
       In light of this ruling, we decline to consider Norman’s
alternative argument that the district court erred in concluding
that the good-faith exception to the exclusionary rule applied.



                                                5
discretion        occurs    when        “the       district     court         judge     acted

arbitrarily or irrationally in admitting evidence.”                             Id. at 326

(internal quotation marks omitted).

           Federal         Rule     of     Evidence          404(b)      prohibits        the

admission of evidence of “other crimes, wrongs, or acts” solely

to prove a defendant’s bad character; however, this evidence may

be   admitted      “for    other    purposes,         such    as    proof      of     motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”                      Fed. R. Evid. 404(b).              For

such evidence to be admissible under Rule 404(b), it “must be

(1) relevant to an issue other than character; (2) necessary;

and (3) reliable.”          Basham, 561 F.3d at 326.                    In addition, the

evidence must be more probative than prejudicial.                              Id. (citing

Fed. R. Evid. 403).

           Here,      the     district         court      found     the       evidence    of

Norman’s prior narcotics conviction was admissible because it

demonstrated       Norman’s        knowledge         of   narcotics        distribution,

motive, and intent to distribute cocaine.                      This ruling is wholly

consistent with the law of this Circuit.                        See United States v.

Rooks, 596 F.3d 204, 211 (4th Cir. 2010) (affirming admission of

evidence     of     prior    narcotics             conviction      to     establish      the

defendant’s       knowledge        of    drug        trafficking        and     intent    to

distribute).        Accordingly, we conclude the district court did

not abuse its discretion in admitting this evidence.

                                               6
                  III. Sufficiency of the Evidence

           Finally,     Norman   challenges             the    sufficiency       of     the

Government’s evidence that he constructively possessed the drugs

found in his motel room.         More particularly, Norman argues the

Government did not demonstrate that he had actual knowledge of

and dominion and control over the drugs.

           In reviewing a challenge to the sufficiency of the

Government’s    evidence,     this   court       determines          whether,    viewing

the evidence in the light most favorable to the Government, any

rational trier of fact could find the essential elements of the

crime beyond a reasonable doubt.                United States v. Collins, 412

F.3d 515, 519 (4th Cir. 2005); see Glasser v. United States, 315

U.S. 60, 80 (1942).       We consider both direct and circumstantial

evidence, and accord the Government all reasonable inferences

that may be drawn from the proven facts to those sought to be

established.     United States v. Harvey, 532 F.3d 326, 333 (4th

Cir.   2008).    This    court      will       uphold    the        jury’s    verdict    if

substantial evidence supports it, and will reverse only in those

rare cases of clear failure by the prosecution.                          United States

v. Foster, 507 F.3d 233, 244-45 (4th Cir. 2007).

           We have thoroughly reviewed the record and conclude

the Government’s evidence was more than sufficient to establish

Norman’s   possession    of   the    narcotics.               See    United    States    v.

Moye, 454 F.3d 390, 395 (4th Cir. 2006).                             In executing the

                                           7
search warrant, the police seized 115.6 grams of crack cocaine

and 105.3 grams of powder cocaine from the motel room that was

rented in Norman’s name — a fact that Norman conceded — and in

which Norman was one of two occupants.                              Plainly, Norman had

sufficient dominion and control over the premises to establish

his constructive possession of the drugs hidden therein.                                 United

States v. Herder, 594 F.3d 352, 358 (4th Cir. 2010) (“A person

may     have    constructive          possession       of     contraband         if    he    has

ownership,         dominion,     or    control       over     the    contraband         or   the

premises or vehicle in which the contraband was concealed.”).

Moreover, there was ample evidence of Norman’s actual possession

of the seized drugs.             Both Malone and Norman’s companion in his

motel       room     testified     that     the       drugs     belonged         to     Norman.

Although Norman vigorously disputed their testimony, the jury

was well within its province to credit it, and we will not

disturb such a credibility determination on appeal.                              See Harvey,

532 F.3d at 333 (“Where there are conflicts in the testimony, it

is    for    the    jury   and    not     the       appellate       court   to    weigh      the

evidence and judge the credibility of the witnesses.”) (internal

quotation marks omitted).

               For these reasons, we affirm Norman’s convictions and

sentence.          We dispense with oral argument because the facts and

legal       contentions    are    adequately          presented       in    the       materials



                                                8
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    9